Case: 12-50730     Document: 00512154189         Page: 1     Date Filed: 02/25/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 25, 2013

                                     No. 12-50730                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



EVERETT WATSON,

                                                  Plaintiff-Appellant
v.

FLUOR DANIELS, INCORPORATED,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:11-CV-217


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed.
        Mr. Watson is apparently a skilled electrician who suffers from a heart
condition that disqualified him from intended employment with Fluor Daniels,
Inc.    He brought this lawsuit seeking damages for his misfortune.                      The
magistrate judge has explained by order dated March 1, 2012, why the lawsuit




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50730    Document: 00512154189      Page: 2   Date Filed: 02/25/2013



                                  No. 12-50730

lacks legal merit, and the district judge has adopted that report and dismissed
the case.
      Mr. Watson’s problem is that he has only his statements and views of the
law to support his claims. There is no evidence of an actual employment
contract or breach as required by the law and no legal support for the other
claims. The magistrate judge’s reasons should be accepted by him, and this
court must affirm the judgment.
      AFFIRMED.




                                       2